MEMORANDUM2
James Williams Clark, currently serving a 197-month prison term, appeals a special condition of supervised release imposed following his conviction by guilty plea to one count of unarmed bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a) and affirm.
Clark contends that the district court erred by imposing as a special condition of supervised release the requirement that he take appropriate medication for the treatment of mental or emotional disorder, if a current mental health evaluation recommends that he do so, taking into consideration any history of negative side effects previously experienced with the prescribed medication. To the extent Clark’s contention is not waived because he did not specifically object in the district court, United States v. Robertson, 52 F.3d 789, 791 (9th Cir.1995), we review for abuse of discretion, United States v. Pinjuv, 218 F.3d 1125, 1129 (9th Cir.), cert. denied, 531 U.S. *4771025, 121 S.Ct. 597, 148 L.Ed.2d 511 (2000).
Based on the record in this case, we conclude that the district court did not abuse its discretion in determining that the special condition is reasonably related to the statutory factors, and does not involve an excessive deprivation of liberty. See 18 U.S.C. §§ 3553(a), 3563(b), and 3583(d); Pinjuv, 218 F.3d at 1132.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.